Citation Nr: 0421092	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975.

In an April 1975 rating decision, service connection was 
granted for residuals of a lumbar spine injury.  A 20 percent 
disability rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma which granted an increased rating of 40 
percent for the veteran's service-connected lumbar spine 
disability.  

The case was before the Board in January 2004.  At that time, 
the issue of increased rating for the veteran's lumbar spine 
disability was remanded to the agency of original 
jurisdiction (AOJ) for consideration of additional evidence 
submitted by the veteran after the July 2002 Statement of the 
Case (SOC), and also for the application of the changes to 
the VA Schedule for Rating Disabilities which became 
effective during the pendency of the claim.  In February 2004 
a Supplemental Statement of the Case (SSOC) was issued in 
which the veteran's 40 percent disability rating was 
confirmed and continued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other issues not on appeal

In January 2004, the Board decided on the merits three other 
issues then on appeal, namely entitlement to increased 
disability ratings for service-connected right inguinal 
herniorrhaphy, a right inguinal herniorrhaphy scar and 
hemorrhoids.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2003).  Accordingly, those issues will no be 
discussed further. 

As noted in the January 2004 Board decision and remand, the 
veteran appears to have raised the issue of his entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in his October 2001 Notice of Disagreement.  The veteran also 
raised the issue of entitlement to service connection for 
cervical spine disability, claimed as secondary to the 
service-connected lumbosacral strain, in December 2002.  The 
issues of the veteran's entitlement to service connection for 
a cervical spine disability and TDIU have not been 
adjudicated by the AOJ.  The Board therefore still does not 
have jurisdiction over those issues, and they are again 
referred to the AOJ for appropriate action.


REMAND

As noted in the Introduction, in August 2001 the RO granted 
the veteran an increased disability rating, 40 percent, for 
his service-connected lumbar spine disability.  The veteran's 
lumbar spine disability is rated b under Diagnostic Codes 
5292-5293.  38 C.F.R. § 4.71a (2002).  The Board remanded 
this issue in January 2004.  For the reasons explained 
immediately below, another remand is in order.  

Reasons for Remand

Changes in spine disability rating criteria

The Board, as it did in January 2004, notes that during the 
pendency of this appeal the applicable rating criteria for 
the veteran's lumbar spine disability have been amended.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome, 
Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The AOJ must 
consider the revised rating criteria in evaluating the 
veteran's service-connected lumbar spine disability.

In February 2004, following the Board's January 2004 remand, 
the AOJ readjudicated the veteran's claim applying the former 
and revised rating criteria for Diagnostic Code 5293.  The 
February 2004 SSOC notified the veteran of the changes in the 
regulations governing intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  As part of the SSOC, the 
veteran was given a copy of the revised regulation and was 
afforded the opportunity to submit additional evidence.  No 
additional evidence has been received to date.  

The veteran has not, however, received notice of the changes 
to Diagnostic Code 5292 which became effective as of 
September 26, 2003.  Before the Board can adjudicate this 
issue, the veteran must be notified of the revised 
regulations.  Under these circumstances, it would potentially 
be prejudicial to the claimant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Stegall v. West, 11 Vet. App. 268 
(1998) [AOJ compliance with a remand is not discretionary, 
and that if the AOJ fails to comply with the terms of a 
remand, another remand for corrective action is required].

Additional evidentiary development

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Correspondence in the claims 
folder appears to indicate that the veteran has applied for 
Social Security Administration (SSA) disability benefits.  
The veteran's SSA records have not been associated with the 
claims file.  Therefore, the AOJ must obtain the records from 
SSA pertaining to the veteran's claim for SSA disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[the statutory duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits].



Medical examination

In July 2001, the RO referred the veteran for a VA 
examination.  The VA examination report notes that the 
examiner did not review the veteran's claims folder either 
before or after he examined the veteran.

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2003).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2003).  Because the examination afforded 
the veteran was accomplished without reference to the 
veteran's claims file and original history of the in-service 
injury, the Board concludes that further development is 
needed. 

Additionally, as noted above, the criteria used to evaluate 
the lumbar spine disability at the time of July 2001 
examination have been changed.  Based on the change in the 
rating criteria the Board also concludes that the veteran 
should be afforded an examination to evaluate his current 
disability in light of the revised criteria.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for SSA 
disability benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

2   After the completion of the foregoing 
development, VBA should then schedule the 
veteran for a physical examination in 
order to determine the current nature, 
severity and appropriate diagnoses of the 
service-connected lumbar spine 
disability.  Such examination should be 
made with reference to the changes in the 
schedular criteria for both former 
Diagnostic Codes 5292 and 5293.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such receipt 
and review.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

3.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and readjudicate the 
veteran's claim for an increased rating 
for his service-connected lumbar spine 
disability.  If the claim remains denied, 
VBA should provide the veteran with a 
supplemental statement of the case (SSOC) 
which includes the revised spine 
regulations.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



